DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-19 are pending. Claims 1-9 and 19 are withdrawn. Claims 10-18 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 10-18 in the reply filed on 4/28/2022 is acknowledged.
Claims 1-9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “good” and “bad” in claim 11 are relative terms which render the claim indefinite. The terms “good” and “bad” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, if two different solvents are used in the prior art which dissolve a compound to different degrees, then one will necessarily be interpreted as a better or a good solvent and the other solvent will be considered a worse or bad solvent. Claims 12 and 13 depend from claim 11 and are indefinite for the same reasons.
Claim 13 is indefinite because the variable Ra in the Equation is not defined and the variable Rɑ is defined and listed as in the above Equation. However, Rɑ is not found in the Equation. Therefore, it is unclear how the two listed equations are related and it is unclear what Ra is in the Equation. Therefore, claim 13 is indefinite. For examination purposes, as is understood in the art, a RED of less than 1 means the compound/polymer is soluble in a particular solvent, whereas a RED of greater than 1 means it is insoluble. 
The term “several” in claim 17 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “several to several tens of nm” has been interpreted as at least inclusive of from 1-100 nm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al. (U.S. Pat. No. 7951428).

	Regarding claims 10-18, Hoerr teaches an electrostatic spraying method (abstract) comprising: injecting a mixture into a syringe of an electrospray apparatus connected to a nozzle with a stage positioned below the nozzle (Electrospray Coating Apparatus, column 34 and Figure 1); applying a predetermined electric field between the nozzle and a stage (Electrospray Coating Apparatus, column 34 and Figure 1) to spray droplets in a cone-jet mode from the nozzle (Electrospray Coating Apparatus, column 35 and Figure 1); and depositing the droplets on the substrate (Electrospray Coating Apparatus, columns 34-35 and Figure 1). Hoerr teaches that the mixture to be sprayed includes a single polymer (so in this case, the first and second polymer are the same as claimed in claim 16) that can be at least partially dissolved in a solvent (see column 13, lines 10-21 and note that if the polymer is only partially dissolved then it will exist in a saturated state with some polymer particles still present as dispersed solids in the solvent and some polymer dissolved in the solvent consistent with a slurry). Hoerr teaches that the solvent may be a mixture of high and low dielectric constant solvents (column 22, lines 26-30 and column 23, lines 13-21) where one solvent will be a good solvent for the polymer and the other is a bad solvent for the polymer (note that the definition of good and bad solvents outlined in the 112 rejection above) and one solvent has a dielectric constant of 10 or greater (column 22, lines 43-50 and note that overlapping ranges are prima facie evidence of obviousness). In particular, Hoerr teaches a mixture of the polymer poly(styrene-b-isobutylene-b-styrene) in a solvent mixture of THF (which the polymer will dissolve in) and methanol (which a polystyrene-type polymer is not soluble in) at Example 1, column 42. This mixture will meet the limitations of claims 11 and 13 as it includes a polymer and a solvent which dissolves the polymer and a solvent which does not dissolve the polymer (so one solvent/polymer interaction has a RED of greater than 1 and the other solvent/polymer interaction has a RED of less than 1). Additionally, the methanol is present in about 16.5 parts to 100 parts of the THF (Example 1, column 42).
	Hoerr fails to explicitly disclose a particular example where the polymer exists as a slurry as required by claim 1 with the polymer having a particle size in the range of several to several tens of nm as required by claim 17. However, Hoerr does make obvious the use of a system where the polymer is not fully dissolved, such that it exists in some sort of saturated dispersion system (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a saturated slurry of a polymer in a solvent mixture for the mixtures of Hoerr’s examples. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success as Hoerr teaches this as a potential embodiment, and the predictable result of providing a suitable electrostatic spraying method. 
With regards to the particle size of the particles, Hoerr specifically teaches that during electrospraying the particles that are sprayed should have a size of 1 to 1000 nm (column 9, lines 23-38 and note that this overlaps with the range of several to several tens of nm and that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select this size of polymer particles in the slurry to also be within this range so that these particles are deposited in the coating with the desired size.

Conclusion
	Claims 1-19 are pending. 
Claims 1-9 and 19 are withdrawn. 
Claims 10-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 4, 2022
Primary Examiner, Art Unit 1717